Citation Nr: 1739951	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran, of the Vietnam era and Peacetime, served on active duty in the Army from June 1967 to June 1969, and from January 1971 to March 1988.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in a July 2017 Travel Board hearing.  The Board acknowledges the preparation the Veteran's representative undertook, and the detailed testimony elicited serves to assist the Board in adjudicating this matter.  A transcript of that hearing has been associated with the file.  

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, the Veteran was competently diagnosed with posttraumatic stress disorder (PTSD) and depressive disorder.
 
2.  The Veteran provided credible testimony about his exposure to combat, as an infantryman in the Army.  As indicated in his statements, and supported by his personnel records, he was stationed in Vietnam serving with the 4th Infantry Division during the TET offensive where his division took many casualties and he lost many friends.  

3.  As indicated in his DD Form 214, the Veteran's primary specialty for over eight years was as a hawk missile crewmember, and one the badges he received was the Vietnam Service Medal with 4 Bronze Stars.  His service records reflect his designation as Vietnam Counteroffensive Phase II through Phase V.  

4.  There is no question the Veteran was exposed to combat during service.  His competent lay account of his in service exposure to combat is consistent with the circumstances, conditions, and hardships of his service.  Further, he testified to experiencing symptoms consistent with PTSD and depression since service.  

5.  The VA medical treatment records attribute the Veteran's PTSD to his military service.  In a September 2010 VA psychiatric assessment note, the examiner opined that the Veteran's PTSD dates back to his combat in Vietnam.  In a March 2011 VA mental health note, the examiner labeled the Veteran's diagnosis as "PTSD (Vietnam 1967-68 4th ID)."  In an October 2011 letter from a VA social worker, she classified the Veteran's PTSD diagnosis as due to traumatic events during his military service.  

6.  The September 2010 VA examination report shows a diagnosis of depressive disorder, NOS, alcohol abuse, but the examiner opined that the Veteran did not exhibit symptoms of PTSD at that time.  The examiner attributed the "bulk" of the Veteran's symptoms as due to his depressive symptoms.  

7.  The Board finds that the most probative evidence of record-namely, the post-service treatment records-show that the Veteran currently has PTSD due to combat stressors in service.  In other words, the multiple PTSD findings made by the Veteran's treating clinicians outweigh the lone September 2010 VA opinion finding no PTSD diagnosis and depression due to physical limitations and alcohol consumption.  

8.  During the appeal period, the Veteran was diagnosed as having back pain, left sciatica, and degenerative disc disease of the lumbar spine.  He provided credible testimony that he experienced injury to his back from a fall in service, first experienced symptoms of a low back disability after this fall, and his symptoms have continued since.   

9.  The Veteran's August 1975 service treatment record indicates that he was diagnosed as having a muscle strain.  His VA medical treatment records dated between April 2006 and July 2013 illustrate ongoing complaints of, and treatment for, back pain.  

10.  Despite the negative July 2010 VA opinion, the Board finds that the other evidence of record-including the Veteran's competent and credible testimony, service treatment records, and post-service treatment records-significantly outweigh the July 2010 VA opinion.  


CONCLUSIONS OF LAW

1.  The Veteran was diagnosed with PTSD, engaged in combat, and the record includes competent, credible, and probative evidence that illustrates a connection between his PTSD and in-service combat stressor events.  Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2.  The Veteran has a current lumbar spine disability and he provided competent and credible evidence regarding an in-service injury and continuity of back pain since service.  Service connection for a back disability, to include degenerative disc disease of the lumbar spine with sciatica is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is granted.  

Service connection for a back disability, to include degenerative disc disease of the lumbar spine with sciatica is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


